Case 1:19-cv-22128-RS Document 127-4 Entered on FLSD Docket 05/21/2020 Page 1 of 27




                     EXHIBIT A
Case 1:19-cv-22128-RS Document 127-4 Entered on FLSD Docket 05/21/2020 Page 2 of 27




   COTCHETT, PITRE & McCARTHY, LLP
                                  ATTORNEYS AT LAW
                SAN FRANCISCO BAY AREA │ LOS ANGELES │ NEW YORK

                                    WWW.CPMLEGAL.COM




           ADVOCATES FOR JUSTICE




            "The attorneys ... displayed truly exceptional levels of skill and tenacity."
                                 - Judge of the U.S. District Court
Case 1:19-cv-22128-RS Document 127-4 Entered on FLSD Docket 05/21/2020 Page 3 of 27




                                          OUR FIRM
   Cotchett, Pitre & McCarthy, LLP based on the San Francisco Peninsula for over 45 years,
   engages exclusively in litigation and trials. The firm’s dedication to prosecuting or defending
   socially just actions has earned it a national reputation. With offices in Burlingame, Los Angeles
   and New York, the core of the firm is its people and their dedication to principles of law, their
   work ethic and commitment to justice.

   Most clients are referred by other lawyers, who know of the firm’s abilities and reputation in the
   legal community. We are trial lawyers dedicated to achieving justice.




                “The Cotchett firm has few peers that equal their ability in litigation.
          Their commitment to the cause of justice and their ethical standards stand apart.
          They are people who give back to the community and give lawyers a good name.”
                              — Judge of the Superior Court (Retired)
                                                                                                   2
Case 1:19-cv-22128-RS Document 127-4 Entered on FLSD Docket 05/21/2020 Page 4 of 27




                                     PRACTICE AREAS

   CPM represents Plaintiffs and Defendants in a wide range of areas, including:

            Antitrust & Global Competition

            Aviation / Helicopter Accidents

            Commercial Litigation

            Consumer Protection Litigation

            Defective Products / Mass Torts

            Elder Abuse

            Employment Law

            Environmental Litigation

            False Claims / Whistleblower Law

            First Amendment Defense

            Intellectual Property

            Municipal & Public Entity Litigation

            Personal Injury & Wrongful Death

            Pharmaceutical Litigation

            Securities / Financial Fraud

            Shareholder Rights / Corporate Governance



   “This court has had the distinct pleasure of having the parties in this case represented by some
    of the finest attorneys not only in this state but in the country.” Cotchett, Pitre & McCarthy
                     has “well reputed experience in [consumer fraud] litigation.”
                                   - Judge of the U.S. District Court
                                                                                                3
Case 1:19-cv-22128-RS Document 127-4 Entered on FLSD Docket 05/21/2020 Page 5 of 27




                                LOCATIONS

    SAN FRANCISCO
    BAY AREA

    San Francisco Airport Office
    840 Malcolm Road, Suite 200
    Burlingame, CA 94010

    T: 650.697.6000
    F: 650.697.0577


    LOS ANGELES

    2716 Ocean Park Blvd.
    Suite 3088
    Santa Monica, CA 90405

    T: 310.392.2008
    F: 310.392.0111


    NEW YORK

    40 Worth Street
    10th Floor
    New York, NY 10013

    T: 212.201.6820
    F: 646.219-6678


                                                                             4
Case 1:19-cv-22128-RS Document 127-4 Entered on FLSD Docket 05/21/2020 Page 6 of 27




                  CASES INVOLVING CLASS COUNSEL
                              In re Auto Parts Antitrust Litigation
                              USDC, Eastern District of Michigan
   CPM is co-lead counsel on behalf of consumers against suppliers of automotive parts, alleging
   that defendants engaged in a conspiracy that lasted over a decade to fix the prices of various
   automotive parts sold to automobile manufacturers, such as Toyota, Honda, and Nissan. The
   case involves one of the largest conspiracies in history.

   CPM has heavily litigated and prevailed on many motions filed by Defendants. CPM manages
   discovery and document review which entails millions of pages of documents. CPM has also
   dedicated a significant amount of time and resources to depositions, interviews, proffers,
   negotiations, and mediations which has led to settlements with several Defendants.

   To date, CPM and its two co-lead counsel have secured settlements on behalf of the class in
   excess of $1.2 billion.

                      In re Domestic Airline Travel Antitrust Litigation
                               USDC, District of Columbia
   CPM and Adam J. Zapala have been appointed Co-Lead Counsel on behalf of Plaintiffs against
   Defendants American Airlines, Inc., Delta Airlines, Inc., Southwest Airlines Co., and United
   Airlines, Inc., who are alleged to have conspired to fix, raise, maintain, and/or stabilize prices for
   air passenger transportation services within the United States, its territories and the District of
   Columbia in violation of Sections 1 and 3 of the Sherman Antitrust Act (15 U.S.C. §§ 1, 3), by,
   inter alia, colluding to limit capacity on their respective airlines.

   To date, CPM and its co-counsel have secured settlements on behalf of the class of
   $60 million.

                              In re Capacitors Antitrust Litigation
                             USDC, Northern District of California
   CPM is Lead Counsel and represents indirect purchasers of capacitors against Defendants, the
   leading manufacturers of capacitors sold in the United States, for allegedly engaging in two
   massive and separate conspiracies to unlawfully inflate, fix, raise, maintain or artificially
   stabilize the prices of electrolytic and film capacitors, respectively.

   CPM has extensively engaged in discovery, propounding and responding to numerous written
   discovery requests. CPM has also developed and implemented intricate document review
   procedures for purposes of defeating motions to dismiss and contesting summary judgment
   motions on limited time.

   To date, CPM has secured settlements with several Defendants on behalf of the class totaling
   over $80 million.
                                                                                                      5
Case 1:19-cv-22128-RS Document 127-4 Entered on FLSD Docket 05/21/2020 Page 7 of 27



                              In re Resistors Antitrust Litigation
                            USDC, Northern District of California
   The Court appointed CPM as sole Lead Counsel on behalf of a class of indirect purchaser
   plaintiffs of resistors purchased from defendants who allegedly conspired to unlawfully inflate,
   fix, raise, maintain or artificially stabilize prices.

   CPM secured $33.4 million in settlements for the classes.

                          In re Lithium Batteries Antitrust Litigation
                           USDC, Northern District of California
   The Court appointed CPM as Co-Lead Counsel on behalf of indirect purchasers of lithium-ion
   rechargeable batteries who allege that defendants conspired to fix the price of those products.
   CPM has been extensively involved in the review of millions of pages of documents, the
   production of Plaintiffs’ documents, propounding and responding to discovery, and depositions.

   CPM recovered $113,450,000 on behalf of the classes.

                In re Generic Pharmaceuticals Pricing Antitrust Litigation
                        USDC, Eastern District of Pennsylvania
   CPM and Adam J. Zapala have been appointed as a steering committee member in a case
   brought by indirect purchasers of generic drugs to recoup overcharges that resulted from
   Defendants’ alleged price-fixing conspiracy. On January 9, 2017, two executives of a
   manufacturer of generic doxycycline pled guilty in federal court in the Eastern District of
   Pennsylvania to criminal price-fixing, thereby confirming the existence of a conspiracy among
   manufacturers to fix prices.

                          In re Broiler Chicken Antitrust Litigation
                             USDC, Northern District of Illinois
   CPM is Co-Lead Counsel and represents commercial and institutional indirect purchasers who
   allege Defendants implemented and executed a conspiracy to fix, raise, maintain, and stabilize
   the price of Broilers by coordinating their output and limiting production with the intent and
   expected result of increasing prices of Broilers in the United States. In furtherance of their
   conspiracy, Defendants exchanged detailed, competitively sensitive, and closelguarded non-
   public information about prices, capacity, sales volume, and demand, including through third
   party co-conspirator Agri Stats.




                                                                                                    6
Case 1:19-cv-22128-RS Document 127-4 Entered on FLSD Docket 05/21/2020 Page 8 of 27



          In re Transpacific Passenger Air Transportation Antitrust Litigation
                       USDC, Northern District of California
   CPM is Co-Lead counsel for a proposed class of purchasers who allege that they paid fuel
   surcharges illegally charged by Defendants on long-haul passenger flights for transpacific routes.
   Throughout the course of this heavily litigated case, Plaintiffs filed a comprehensive
   consolidated amended complaint detailing Defendants’ alleged violations. CPM defended and,
   on the whole, prevailed after extensive rounds of hard-fought motions to dismiss and for
   summary judgment, with arguments covering such complex regulatory areas as the filed-rate
   doctrine, the act of state doctrine, the state action doctrine, implied preclusion, federal
   preemption and the sufficiency of the conspiracy allegations under Twombly and Iqbal, amongst
   several other attacks on the pleadings. Class certification.

   CPM recovered $148,152,000 on behalf of the classes.

                     In re Cathode Ray Tube (CRT) Antitrust Litigation
                           USDC, Northern District of California
   CPM is an Executive Committee Member and represents a class of direct purchaser plaintiffs
   against manufacturers of cathode ray terminals (“CRT”) who allege that the prices were
   artificially raised, maintained or stabilized at a supra-competitive level by Defendants and their
   co-conspirators.

                     In re Optical Disk Drive (ODD) Antitrust Litigation
                           USDC, Northern District of California
   CPM is an Executive Committee Member in this multidistrict litigation alleging a conspiracy
   that manufacturers of optical disk drives (“ODD”) fixed prices of ODDs sold directly to
   Plaintiffs in the United States.

   Plaintiffs reached $74,750,000 in settlements.

            In re Static Random Access Memory (SRAM) Antitrust Litigation
                          USDC, Northern District of California
   The Court appointed CPM as sole Lead Counsel for direct purchaser plaintiffs of Static Random
   Access Memory (“SRAM”) chips. Important legal rulings were reached on cutting edge issues
   such as standing of class representatives and the proper showing for class certification. (Settled,
   2011).

   CPM successfully secured a $77 million settlement on behalf of plaintiffs.




                                                                                                    7
Case 1:19-cv-22128-RS Document 127-4 Entered on FLSD Docket 05/21/2020 Page 9 of 27



          In re Dynamic Random Access Memory (DRAM) Antitrust Litigation
                       USDC, Northern District of California
   CPM served as chair of the Discovery Committee in a multidistrict litigation arising from the
   alleged price-fixing of DRAM, a form of computer memory. Shortly before the scheduled trial,
   class counsel reached settlements with the last remaining defendants, bringing the total value of
   the class settlements to over $325 million.

In re Dynamic Random Access Memory (DRAM II) Direct Purchaser Antitrust Litigation
                     USDC, Northern District of California
   The Court appointed CPM as Co-Lead Counsel on behalf of direct purchasers of Dynamic Random
   Access Memory who allege that defendants conspired, combined, and contracted to fix, raise, maintain,
   and stabilize the prices at which DRAM was sold in the United States.

                          In re Parking Heaters Antitrust Litigation
                            USDC, Eastern District of New York
   CPM serves as Liaison Counsel for indirect purchaser plaintiffs who purchased air and coolant
   parking heaters aftermarket for commercial vehicles from Defendants.

                            Freight Forwarders Antitrust Litigation
                             USDC, Eastern District of New York
   CPM is Co-Lead Counsel for purchasers of Freight Forwarding services in the United States and
   filed a complaint alleging that the major providers of Freight Forwarding conspired to fix the
   prices of such services in violation of U.S. federal antitrust law (15 U.S.C. § 1).

   CPM was instrumental in securing approximately $450 million in settlements with defendants
   for the benefit of the class.

          In re International Air Transportation Surcharge Antitrust Litigation
                         USDC, Northern District of California
   CPM served as Co-Lead Counsel for a class of purchasers who alleged that they paid fuel
   surcharges illegally charged by Defendants on long-haul passenger flights for transatlantic
   routes. (Settled, 2009).

   Plaintiffs secured settlements on behalf of the class with Defendants Virgin Atlantic Airways,
   LTD and British Airways Plc worth approximately $204 million.




                                                                                                   8
Case 1:19-cv-22128-RS Document 127-4 Entered on FLSD Docket 05/21/2020 Page 10 of 27



                        Air Cargo Shipping Services Antitrust Litigation
                             USDC, Eastern District of New York
    CPM, along with co-counsel, was the court-appointed lead counsel for a proposed class of U.S.
    indirect purchasers of international air freight services. The case alleged that the providers of
    international air freight services conspired to fix the prices of such services, including fuel
    surcharges. The case named almost forty international air freight carriers as Defendants. The
    claims of the United States indirect purchasers were brought under the antitrust laws and
    consumer protection laws of various U.S. states. The Court granted approval to a settlement with
    Defendants Deutsche Lufthansa AG, Lufthansa Cargo AG, and Swiss International Air Lines,
    Ltd. (Settled, 2009).

               In re: Plasma Derivative Protein Therapies Antitrust Litigation
                           USDC, Northern District of California
    CPM was lead counsel for indirect purchasers in this antitrust class action alleging price-fixing in
    the market for the life-saving blood products albumin and immunoglobulin.


                    Webkinz Litigation, Nuts for Candy v. Ganz Inc., et al.
                          USDC, Northern District of California
    CPM was lead counsel representing a proposed class of persons or entities in the United States
    who ordered Webkinz from Ganz Inc. on the condition that they also order products from Ganz’s
    “core line” of products. The complaint alleged that Ganz conditioned the purchase of its popular
    Webkinz plush line toy with a minimum $1,000 purchase of non-Webkinz “core” line products
    in violation of federal antitrust laws. On September 17, 2012, Hon. Richard Seeborg of the
    Northern District of California approved a class action settlement on behalf of a class of small
    business retailers against Ganz Inc. for alleged antitrust violations where customers were
    required to purchase unwanted products as a condition to purchasing Ganz’s popular Webkinz
    Toy. (Settled, 2012).

                     Municipal Derivative Investment Antitrust Litigation
                          USDC, Southern District of New York
    Along with co-counsel, CPM represents Los Angeles and numerous public entities who
    purchased Guaranteed Investment Contracts (“GICs”) and other derivative investments. GICs
    and derivative investments are purchased from financial institutions, insurance companies, and
    others through a competitive bidding process overseen by brokers. They are purchased when
    public entities issue tax-exempt municipal bonds to raise funds to finance public works projects
    and have funds that are not immediately needed for the project. CPM’s investigation has
    uncovered, and the complaints allege, that the competitive bidding process is a sham as securities
    sellers and brokers in the derivative investment market have engaged in a conspiracy to allocate
    the market and rig the bidding process in violation of antitrust law and common law.




                                                                                                     9
Case 1:19-cv-22128-RS Document 127-4 Entered on FLSD Docket 05/21/2020 Page 11 of 27



                                 Toyota Motor Sales USA, Inc.
                           Livingston v. Toyota Motor Sales USA, Inc.
                             USDC, Northern District of California
    CPM filed an antitrust class action under Sherman Act by purchasers of Toyota vehicles for
    secret rebates. (Settled, 1997).

                          Hip and Knee Implant Marketing Litigation
                           USDC, Northern District of California
    CPM, with co-counsel, filed two complaints on behalf of a proposed classes of persons who
    underwent hip or knee implant surgery. The complaints allege that the major manufacturers of
    hip and knee implants have engaged in a pervasive kickback scheme, using phony consulting
    agreements with orthopedic surgeons, to improperly funnel money to doctors and hospitals in
    return for choosing the manufacturer’s device during surgeries. This scheme artificially raised
    the costs of hip or knee implants paid for by members of the proposed class in violation of state
    antitrust and consumer protection laws.


 In re Commercial Tissue Products Public Entity Indirect Purchaser Antitrust Litigation
                    County of San Mateo v. Kimberly-Clark Corp.
                       San Francisco County Superior Court
    CPM filed an antitrust class action on behalf of a class of public entity consumers of
    commercial sanitary paper products against alleged price-fixing conspiracy among producers.
    (Appointed co-lead counsel for public entity class, 1998).

                         Dry Creek Corporation v. El Paso Corporation
                              San Diego County Superior Court
    CPM filed an antitrust action against El Paso for allegedly withholding natural gas from
    California in order to drive up prices, which was successfully resolved on behalf of the Plaintiff.

                          In re Hydrogen Peroxide Antitrust Litigation
                            USDC, Eastern District of Pennsylvania
    CPM filed an antitrust class action for a conspiracy to fix prices of hydrogen peroxide
    manufactured and sold by Defendants who were engaged in an alleged price-fixing conspiracy.

                            Kopies, Inc., et al. v. Eastman Kodak Co.
                            USDC, Northern District of California
    CPM was appointed Co-Lead counsel, and successfully prosecuted an antitrust class action on
    behalf of copier service firms against parts manufacturers for alleged illegal tying of products
    and services.

    CPM successfully reached a $45 million settlement with Kodak on behalf of plaintiffs.


                                                                                                       10
Case 1:19-cv-22128-RS Document 127-4 Entered on FLSD Docket 05/21/2020 Page 12 of 27



                     E&J Gallo Winery v. EnCana Energy Services, et al.
                          USDC, Eastern District of California
    CPM successfully represented E. & J. Gallo Winery in an antitrust action against natural gas
    companies for allegedly manipulating energy prices, which led to the 2000-2001 California
    energy crisis, in which energy companies not only gouged the State of California and its
    residents of billions of dollars but caused rolling blackouts throughout California. E. & J. Gallo
    Winery is one of the largest natural gas users in the State of California and it suffered millions of
    dollars in losses. CPM’s aggressive prosecution of this case resulted in the case settling on the
    eve of trial. CPM’s efforts led to the landmark Ninth Circuit opinion on the filed rate doctrine. E.
    & J. Gallo Winery v. EnCana Corporation, 503 F.3d 1027 (9th Cir. 2007).


                          National Gas Anti-Trust Cases I, II, III, & IV
                                   San Diego Superior Court
    CPM represented eleven public entities and others for the alleged reporting of false information
    by non-core natural gas retailers to published price indices to manipulate the natural gas market
    during the California energy crisis.

    CPM successfully prosecuted this case, concluding in approximately $124 Million in
    settlements.

                                  Bathroom Fittings Cases
                             USDC, Northern District of California
    CPM was a member of the Executive Committee in an antitrust class action alleging a
    conspiracy to fix prices of Bathroom Fittings manufactured by Defendants participating in an
    alleged price-fixing conspiracy.

                                        Magazine Paper
                              San Francisco County Superior Court
    CPM filed an antitrust class action alleging a price-fixing conspiracy against magazine paper
    products International Paper Co., MeadWestvaco Corporation, Norse Skog, Stora Enso, Sappi
    Limited, S.D. Warren Company and others.

                                        Foundry Resins
                                 USDC, Southern District of Ohio
    CPM filed an antitrust class action alleging a conspiracy to fix prices of resins manufactured by
    Ashland Inc., Ashland Specialty Chemical Company, Borden Chemical Inc., Delta HA, Inc., HA
    International LLC.




                                                                                                      11
Case 1:19-cv-22128-RS Document 127-4 Entered on FLSD Docket 05/21/2020 Page 13 of 27



                            In re Automotive Refinishing Paint Cases
                                Alameda County Superior Court
    CPM was appointed Co-Liaison Counsel in an antitrust class action for conspiracy to fix the
    price of auto paint by manufacturers engaged in an alleged price-fixing conspiracy. The class
    was certified in 2004.

                               In re Methionine Antitrust Litigation
                              USDC, Northern District of California
    CPM was appointed Co-Lead Counsel in this antitrust class action against several methionine
    manufacturers involved in an alleged conspiracy to fix the prices of and allocate the markets for
    methionine.

    This case settled for $107 million.


                               In re Citric Acid Antitrust Litigation
                              USDC, Northern District of California
    CPM served as Co-Lead Counsel in an antitrust class action against the five largest sellers of
    citric acid in the United States, who are alleged to have conspired to raise and fix the price of
    citric acid at artificially high levels. Co -Lead counsel successfully certified the class in October
    1996. Co-Lead Counsel also reached approximately $86.5 million in combined settlements
    with defendants Archer Daniels Midland Co., Hoffmann-La Roche Inc., Jungbunzlauer, Inc.,
    Haarmann & Reimer Corp., and Cerestar Bioproducts B.V.

                                 In re Beer Antitrust Litigation
                              USDC, Northern District of California
    CPM was appointed Co-Lead counsel in an antitrust class action on behalf of specialty beer
    brewers against Anheuser-Busch, Inc. for allegedly attempting to monopolize the U.S. beer
    industry by denying access to distribution channels.

                           In re Sodium Gluconate Antitrust Litigation
                             USDC, Northern District of California
    CPM served as Lead Counsel in an antitrust class action against Defendants who allegedly price
    fixed sodium gluconate, and industrial cleaning agent.

    CPM successfully certified the class, and reached a settlement on behalf class plaintiffs in the
    amount of $4,801,600.




                                                                                                        12
Case 1:19-cv-22128-RS Document 127-4 Entered on FLSD Docket 05/21/2020 Page 14 of 27




                                    OUR PEOPLE
                             ANTITRUST ATTORNEYS AT CPM

                             JOSEPH W. COTCHETT
                                                             ADMISSIONS
                                                                California
                                                                New York
                                                                District of Columbia
                                                                United States Supreme Court
                                                                California Court of Appeals
                                                                9th Circuit Court of Appeals
                                                                3rd Circuit Court of Appeals
                                                                5th Circuit Court of Appeals

                                                             EDUCATION
                                                                 Hastings College of Law at the
                                                                  University of California, J.D.

                                                                    California State Polytechnic
                                                                     University, B.S. in Engineering




            As stated by the National Law Journal, Joseph W. Cotchett is considered by plaintiffs and
    defense attorneys alike to be one of the foremost trial lawyers in the country. He has been named
    one of the 100 most influential lawyers in the nation for the past 15 years.

            As reported in the San Francisco / Los Angeles Daily Journal, he is “considered one of
    the best trial strategists in the state” who built a career out of representing the underdog against
    powerful interests. He is a fearless litigator and once tried two cases at the same time (one in the
    morning and one in the afternoon) and won them both in San Diego Superior Court in 1984. His
    clients range from corporate giants to groups like Consumers Union of United States, Inc. In
    2003, the San Francisco Chronicle said “[t]he Burlingame attorney has had a star career that’s
    not only talked about in legal circles but has made headlines around the country. Known
    mostly as a plaintiffs’ lawyer, many of his cases are filed on behalf of fraud victims, and have
    a widows-and-orphan flavor to them.” Cotchett consistently has been named one of the most
    influential lawyers in California, and has been named by the legal press as one of the top 10 trial
    attorneys in the state and has been listed in every edition of Best Lawyers in America since its
    inception.

            During his 45-plus year legal career, he has tried more than 100 cases to verdict, and
    settled hundreds more, winning numerous jury verdicts, ranging from multi-million dollar

                                                                                                        13
Case 1:19-cv-22128-RS Document 127-4 Entered on FLSD Docket 05/21/2020 Page 15 of 27



    malicious prosecution jury verdicts to several defense verdicts in complex civil cases. He
    successfully negotiated a multi-million dollar settlement in a qui tam suit on behalf of the
    University of California and hundreds of millions of dollars in antitrust, securities and major
    fraud cases.

            In the 1980s, Cotchett won mammoth judgments and settlements for investors in white-
    collar fraud cases, with jury verdicts of more than $200 million arising out of the collapse of the
    Technical Equities Corp. in San Jose. He is known nationally as the lead trial lawyer for 23,000
    plaintiffs in the Lincoln Savings & Loan Association/American Continental Corp. downfall in
    1990 involving Charles Keating and others. He won one of the then largest jury verdicts, $3.3
    billion. He obtained nearly $300 million in settlements from lawyers, accountants and other
    professionals caught up in the scandal in a jury trial in Tucson, Arizona.

            He has represented both the National Football League and teams since the early 1980s in
    various legal actions. As counsel for E. & J. Gallo Winery, he won a defense jury verdict in a
    celebrated trade dress infringement case involving a wine produced by Gallo and the firm
    regularly represents Gallo in numerous matters.

             In recent years, Cotchett has taken on major corporate entities and Wall Street. He and
    the firm were involved in litigation resulting from nearly every major corporate scandal
    including Enron, Worldcom, Global Crossing, Homestore.com, Qwest, Montana Power
    Company, Lehman, Bank of America, Goldman Sachs, Lehman Brothers and numerous others
    on behalf of private investors and public pensions. The firm has represented the California Public
    Employees’ Retirement System, California State Teachers’ Retirement System, and the
    University Of California Board Of Regents, along with numerous political subdivisions of the
    state, such as counties, cities and districts.

           In 2000, he served as trial counsel for Consumers Union, successfully defending the
    watchdog consumer group in a product disparagement and defamation suit. Isuzu Motors of
    Japan had sued Consumers Union for disparagement of the 1995-96 Trooper, claiming millions
    in damages. Following an eight-week trial, a jury ruled in favor of Consumers Union. Trial
    Lawyers for Public Justice honored Cotchett as “Trial Lawyer of the Year Finalist” in 2000 in
    honor of his “outstanding contribution to the public interest” through his work for Consumers
    Union. Also in 2000, Consumer Attorneys of California gave Cotchett its “Presidential Award of
    Merit”

            In 2002, Cotchett successfully represented the Chief Justice of the California Supreme
    Court and the individual judges and members of the Judicial Council, in litigation brought
    against them by the New York Stock Exchange and the National Association of Securities
    Dealers. The two Wall Street forces had filed suit against the Judicial Council challenging the
    State of California for establishing guidelines for arbitrators who hear complaints from investors
    in the state.



                                                                                                      14
Case 1:19-cv-22128-RS Document 127-4 Entered on FLSD Docket 05/21/2020 Page 16 of 27



           Cotchett received his B.S. in Engineering from California State Polytechnic University,
    San Luis Obispo in June 1960, being named an Outstanding Graduate, and his J.D. from
    Hastings College of Law at the University of California in June 1964. In June 2002, Cotchett
    received an Honorary Doctor of Laws from Cal Poly and The California State University Board
    of Trustees. In May 2006, Cotchett received an Honorary Doctor of Letters from Notre Dame de
    Namur University. In May 2011, Cotchett received an Honorary Doctor of Letters from the
    University of San Francisco. In each case, he was the graduation speaker honored by the
    universities.

             Following California Polytech, he served in the U.S. Army Intelligence Corps, followed
    by years as a Special Forces paratrooper and JAG Corps officer, in the active reserves, and
    retired in 1991 with the rank of Colonel. He is a member of many veteran and airborne
    associations having served on active duty 1960-1961. From 2001 to 2005, he served on the board
    of the Army War College Foundation in Carlisle, Pennsylvania. The Foundation supports the
    prestigious Army War College at Carlisle Barracks, the graduate school for the senior
    commanders of all branches of the service, including officers from foreign allies.

            He has been an active member of national, state and local bar associations, including the
    California, New York and District of Columbia bars. He is a Fellow of the prestigious American
    College of Trial Lawyers and The International Society of Barristers and an Advocate in the
    American Board of Trial Advocates. He also is a Fellow and former board member of The
    International Academy of Trial Lawyers. A former Master of the American Inns of Court, he
    serves on various advisory boards for professional organizations.

            He also has served on the Advisory Board of the Witkin Institute, the mission of which is
    to further B.E. Witkin’s commitment to advancing the understanding of California law and
    improving the administration of justice.

            He is the author of numerous articles and a contributing author to numerous magazines.
    His books include California Products Liability Actions, Matthew Bender; California Courtroom
    Evidence, LexisNexis; Federal Courtroom Evidence, LexisNexis; Persuasive Opening
    Statements and Closing Arguments, California Continuing Education of the Bar (1988); The
    Ethics Gap, Parker & Son Publications (1991); California Courtroom Evidence Foundations,
    Parker Publications (1993); and numerous law review articles. He is a prolific author of op-ed
    pieces and articles on public policy, environmental issues and public integrity. In 2002, he co-
    authored and published the book The Coast Time Forgot, a historic guide to the San Mateo
    County coast.

            Cotchett serves on the Federal Judicial Advisory Committee that submits and reviews
    federal judicial nominations in California to President Obama. The committee was authorized by
    the Obama Administration and California’s two Democratic senators, Dianne Feinstein and
    Barbara Boxer. Cotchett is Chair of the Boxer Committee for the Central District of California
    (Los Angeles) and advises statewide. Cotchett also serves on a Judicial Advisory Committee to
    Governor Jerry Brown on state judicial appointments.

                                                                                                   15
Case 1:19-cv-22128-RS Document 127-4 Entered on FLSD Docket 05/21/2020 Page 17 of 27




            Cotchett has lectured at numerous law schools including Harvard Law School, the
    University of Southern California, Georgetown Law Center, Stanford, Boalt, and his alma mater
    U.C. Hastings. His subjects include complex cases, evidence, trial practice and professional
    ethics. He also is a keynote public speaker and lecturer on contemporary subjects of law.

           He has been honored by the State Bar of California by serving on the Board of Governors
    from 1972 to 1975. Cotchett served on the California Judicial Council from 1976 to 1980; the
    Board of Directors, Hastings College of Law, University of California for twelve years;
    California Commission on the Future of the Courts; the California Select Committee on Judicial
    Retirement, the California Blue Ribbon Commission on Children in Foster Care, the latter three
    appointed by the Chief Justice of California.

           His civic work includes past memberships on the board of directors of the San Mateo
    County Heart Association; San Mateo Boys & Girls Club (Past President); Peninsula Association
    of Retarded Children and Adults; Bay Meadows Foundation; Disability Rights Advocates; and
    numerous Bay Area organizations. He formerly served as a member of the board of Public
    Citizen in Washington, D.C. and served on the board of Earth Justice.

           In 1996, he was awarded the Anti-Defamation League’s Distinguished Jurisprudence
    Award. The award was established to recognize individuals in the legal community who have
    exhibited humanitarian concerns, and whose everyday actions exemplify the principals on which
    the Anti-Defamation League was founded.

          In 1999, Cotchett was inducted by the State Bar of California to the Litigation Trial
    Lawyers Hall of Fame. This award is given to professionals who have excelled as trial lawyers
    and whose careers exemplify the highest values and professional accomplishment.

            In 2000, the University of California Hastings College of Law opened the Cotchett
    Center for Advocacy recognizing Cotchett as one of its outstanding graduates. Chief Justice
    Ronald M. George of the California Supreme Court and Associate Justice Anthony Kennedy of
    the U.S. Supreme Court honored Cotchett as speakers at the Founder’s Day dedication of the
    center. In November of 2006, Notre Dame de Namur University in Belmont, California
    dedicated the Joseph W. Cotchett Business Lab for students.

           In March of 2000, Cotchett was named to the California State Parks Commission by
    Governor Gray Davis. The commission establishes general policies for the guidance of the Parks
    Department in the administration, protection and development of the 260 state parks in the
    system. He served as Chairperson in 2002-2003.

    In 2003, Cotchett was honored by Disability Rights Advocates for his nearly 40 years of civil
    rights work. At a San Francisco dinner in October attended by lawyers, judges and community
    leaders, this was how Cotchett was described:


                                                                                                    16
Case 1:19-cv-22128-RS Document 127-4 Entered on FLSD Docket 05/21/2020 Page 18 of 27



           Joe Cotchett has been a champion for justice since his college days. As an
           engineering student in North Carolina, Joe challenged segregation by drinking
           from segregated water fountains and riding in the back of buses. Later, as a
           student at Cal Poly, in 1958 Joe successfully established the first integrated
           fraternity, which prompted the other fraternities on campus to follow suit.
           Joe’s legal career has involved representing the underdog and doing extensive
           pro bono work. His civil rights commitment has been leveraged over and over by
           his financial support of legal fellowships. He has given a ‘kick-start’ to the public
           interest careers of the new law graduates at Trial Lawyers for Public Justice,
           Public Citizen, Southern Poverty Law Center and Disability Rights Advocates.
           Through these fellowships, Joe has helped to ensure social change through law.
           Joe guided DRA as a board and litigation committee member from its infancy
           years into the defender of disability rights it has become today.

           In 2004, continuing a distinguished history of community and civic involvement,
    Cotchett endowed a $7 million fund to support science and mathematics teacher education at
    California State Polytechnic University to serve inner city and rural minority children. To honor
    Cotchett, the university renamed its landmark Clock Tower building the “Cotchett Education
    Building.” The gift supports science and mathematics teacher education initiatives at Cal Poly
    through the University Center of Teacher Education and the College of Science and
    Mathematics.

            In 2011, Cotchett was inducted into the prestigious American Trial Lawyer Hall of Fame
    for his work nationwide in civil rights, and litigation on behalf of the under-privileged in our
    society. In 2011, he received the Distinguished Service Award from the Judicial Council of
    California and was named the Antitrust Lawyer of the Year by the State Bar. In April of 2011,
    he was honored by the California League of Conservation Voters with the Environmental
    Leadership Award and honored by the Consumer Watchdog with the Lifetime Achievement
    Award.

           Cotchett and his family members are active in numerous Bay Area charitable
    organizations involving animals, children, women and minorities. They established the Cotchett
    Family Foundation that aids individuals and groups in need of assistance.




                                                                                                    17
Case 1:19-cv-22128-RS Document 127-4 Entered on FLSD Docket 05/21/2020 Page 19 of 27




                                   ADAM J. ZAPALA
                                                          ADMISSIONS
                                                             California
                                                             Michigan
                                                             United States Supreme Court
                                                             9th Circuit Court of Appeals

                                                          EDUCATION
                                                              University of California, Hastings
                                                               College of the Law, J.D.

                                                                 Stanford University, B.A.

                                                          HONORS & AWARDS
                                                             Northern California Super Lawyer
                                                               (2017-2018)

                                                                 Northern California Super Lawyers,
                                                                  Rising Stars List (2014 – 2016)

             Partner Adam J. Zapala focuses his practice on antitrust, employment, false claims act
    litigation, consumer protection and class actions. Mr. Zapala received a B.A. from Stanford
    University and his J.D. from University of California, Hastings College of the Law.

          While at CPM, Mr. Zapala has served in leadership positions on the following major
    complex matters, among many others:

           •       Precision Associates et al. v. Panalpina World Transport et. al., No. 08-CV-
                   00042-JG-VVP (E.D. N.Y.) (recovering over $400 million on behalf of plaintiffs’
                   class);

           •       In re Automotive Parts Antitrust Litigation, No. 12-md-02311 (E.D. Mich.) (to
                   date, recovering over $600 million on behalf of indirect purchasers);

           •       In re Transpacific Air Passenger Transportation Antitrust Litigation, No. 07-CV-
                   5634-CRB, MDL 1913 (N.D. Cal.) (ongoing case recovering over $40 million on
                   behalf of plaintiffs’ class);

           •       In re Capacitors Antitrust Litigation, Case No. 3:14-cv-03264 (N.D. Cal.)
                   (ongoing case where indirect purchasers have recovered over $30 million to date);

           •       In re Resistors Antirust Litigation, No. 15-cv-03820-JD (N.D. Cal.) (ongoing
                   case);



                                                                                                       18
Case 1:19-cv-22128-RS Document 127-4 Entered on FLSD Docket 05/21/2020 Page 20 of 27



           •       In re Vizio, Inc. Consumer Privacy Litigation, No. 16-md-02693-JLS (C.D. Cal.)
                   (cutting edge privacy litigation on behalf of plaintiffs’ class).

           While at Hastings, Mr. Zapala received awards for best moot court brief, the Pro Bono
    Publico award, most outstanding student in Group Advocacy and Systemic Reform, and
    Excellence for the Future Award in Pre-trial Practice.

            Previously, Mr. Zapala worked at a prominent San Francisco firm, where he represented
    labor unions, Taft-Hartley Pension and Health & Welfare funds, employees and consumers in
    complex litigation, arbitration and NLRB proceedings. While at this firm, Mr. Zapala served as
    trial counsel in countless matters on behalf of labor unions and employee benefit funds. He has
    argued cases before the California First, Third, and Sixth District Court of Appeal. Mr. Zapala
    also previously served as a staff attorney with Bay Area Legal Aid, where he focused on
    representing indigent clients in a wide variety of civil litigation matters. While there, Mr. Zapala
    developed expertise in Medi-Cal, Medicare and other publicly-financed healthcare systems.
    While in law school, Mr. Zapala also worked for the public interest law firms of Public
    Advocates, Inc. and Public Justice, focusing on civil rights class action litigation.

            Mr. Zapala also has legislative and policy experience, working on Capitol Hill as a policy
    aide for Senator Ron Wyden (D-Oregon) in Washington D.C. Mr. Zapala has deep ties to the
    Bay Area. He grew up in San Jose, California and attended Bellarmine College Preparatory.
    While at Stanford University, Mr. Zapala became a four-time Academic All-American, a four-
    time All-American, and Captain of the Stanford Men’s Soccer Team. In 2001, he was drafted in
    the Major League Soccer (“MLS”) Super Draft by the Dallas Burn (now FC Dallas).




                                                                                                      19
Case 1:19-cv-22128-RS Document 127-4 Entered on FLSD Docket 05/21/2020 Page 21 of 27




                           ELIZABETH T. CASTILLO
                                                          ADMISSIONS
                                                             California
                                                             Michigan
                                                             9th Circuit Court of Appeals
                                                             6th Circuit Court of Appeals

                                                          EDUCATION
                                                              University of California Hastings College
                                                               of the Law, J.D.

                                                                 Boston University, B.A., Economics and
                                                                  Political Science

                                                          HONORS & AWARDS
                                                             American Antitrust Institute 2016
                                                               Outstanding Antitrust Litigation
                                                               Achievement by a Young Lawyer Award

                                                                 Super Lawyers Northern California
                                                                  Rising Stars List (2015 - 2018)

             Elizabeth (Tran) Castillo is a Partner on the Antitrust & Global Competition Team. Her
    practice focuses on complex litigation—specifically, antitrust class actions against international
    cartels. Ms. Castillo is the lead associate at CPM on In re Automotive Parts Antitrust Litigation
    (Auto Parts), which has become the largest indirect purchaser class action in terms of settlement
    value in history. Ms. Castillo received the American Antitrust Institute’s 2016 Outstanding
    Antitrust Litigation Achievement by a Young Lawyer Award for her work in Auto Parts.

            Ms. Castillo earned her J.D. from the University of California, Hastings College of the
    Law (UC Hastings) in 2011. At UC Hastings, she was a Super Regional Semifinalist in the
    Jessup International Law Moot Court Competition. She also received Honorable Mentions for
    both Best Brief and Best Oral Argument in Moot Court. Additionally, she served as a Judicial
    Extern to the Honorable A. James Robertson II in the Superior County of California, County of
    San Francisco, and as a Teaching Assistant for both Legal Writing & Research and Moot Court.
    Throughout law school, Ms. Castillo mentored underserved high school students on preparing for
    college. Ms. Castillo received her B.A. in Economics and Political Science, with a concentration
    in Public Policy, from Boston University (BU) in 2008. At BU, she interned at an international
    law firm and business advocacy organization in London and Sydney, respectively, during her
    junior year. Ms. Castillo has national and state legislative experience. She interned for then-U.S.
    Representative Neil Abercrombie (D-Hawaii, 1991-2010; Governor of Hawaii, 2010-2014) in
    Washington, D.C. and State Representative Scott Nishimoto (D-Hawaii, 2003-present) in
    Honolulu.



                                                                                                       20
Case 1:19-cv-22128-RS Document 127-4 Entered on FLSD Docket 05/21/2020 Page 22 of 27




                           JOSEPH M. ALIOTO
                                                            ADMISSIONS
                                                               U.S. Supreme Court
                                                               Ninth Circuit Court of Appeals
                                                               Eighth Circuit Court of Appeals
                                                               Sixth Circuit Court of Appeals
                                                               California Bar

                                                            EDUCATION
                                                                University of California, Berkeley (Boalt Hall),
                                                                 JD (2001)

                                                                   University of California, Berkeley (Haas
                                                                    School of Business), MBA (2001)

                                                                   Georgetown University, Bachelor of Science
                                                                    (1994), cum laude

                                                            HONORS & AWARDS
                                                               Attorney of the Year (Antitrust), California
                                                                 Lawyer (2010)

                                                                   Department of Justice Director’s Award,
                                                                    Superior Performance by an Assistant U.S.
                                                                    Attorney (2018)


                                                                   Appellate Excellence (U.S. Attorney’s Office,
                                                                    District of Arizona) (2013)

                                                                   Federal Bureau of Investigation, Prosecutorial
                                                                    Excellence (2015, 2016)


        Joseph Alioto is a partner at Cotchett, Pitre & McCarthy where he focuses on antitrust, securities,
False Claims Act, and contract cases. For almost ten years before he was a federal prosecutor, Joe litigated
antitrust cases on behalf of private plaintiffs. In 2010, he briefed, argued and won a unanimous reversal
before the Supreme Court of California in Clayworth v. Pfizer, 49 Cal.4th 758 (2010). Joe has argued
and/or briefed antitrust appeals before the Sixth, Eighth, and Ninth Circuits. In 2011, California Lawyer
magazine named him Attorney of the Year in antitrust law. Representing the interests of independent
businesses and consumers, Joe has fought major pharmaceutical companies, foreign and domestic airlines,
major freight railroads, and beverage giants like InBev and Anheuser Busch.

       Before coming to CPM, Joe served as an Assistant U.S. Attorney for seven years, prosecuting
complex racketeering conspiracies, murder, public corruption, fraud, firearms and drug cases. He has
represented the United States in 8 federal jury trials, worked on over 250 cases, appeared in federal court
500+ times, and has examined hundreds of witnesses at trial, in grand jury, or in evidentiary hearings before
                                                                                                           21
Case 1:19-cv-22128-RS Document 127-4 Entered on FLSD Docket 05/21/2020 Page 23 of 27



the Court. As a member of the Organized Crime Strike Force, Joe was the lead prosecutor in a 4-month jury
trial against the top-ranking leadership of a nationwide prison gang in 2016, convicting them of
racketeering conspiracy, murder, attempted murder, arson, and other crimes. The following year, Joe
secured substantial prison sentences for 4 members of an Oakland street gang that shot and beat a police
officer. As part of an ongoing Asian organized crime probe in 2018, Joe investigated, charged and
convicted a corrupt police officer. (A Police Legend Falls: Oakland Chinatown Gang Expert Admits Taking
Bribes, San Jose Mercury News (Oct. 11, 2018).) In 2018, the U.S. Department of Justice recognized Joe
with one of its most prestigious honors, the Director’s Award for Superior Performance by a Criminal
AUSA.

       Joe received his law degree in 2001 from U.C. Berkeley (Boalt Hall) while also earning his MBA
from U.C Berkeley’s Haas School of Business. He earned his bachelor’s degree cum laude from
Georgetown University in 1994.In addition to his other awards, Joe has been recognized by the Federal
Bureau of Investigation for his “prosecutorial excellence” and by the Arizona U.S. Attorney’s Office for his
excellence in appellate advocacy. In 2010 and 2011, Super Lawyer named Joe a “Rising Star” (top 2.5% of
Northern California antitrust lawyers under the age of 40).




                                                                                                   22
Case 1:19-cv-22128-RS Document 127-4 Entered on FLSD Docket 05/21/2020 Page 24 of 27




                             ALEXANDER E. BARNETT
                                                        ADMISSIONS
                                                           New York
                                                           District of Columbia
                                                           Southern District Illinois
                                                           2nd Circuit Court of Appeals

                                                        EDUCATION
                                                           St. John’s University School of Law, J.D.

                                                               University of Pennsylvania, B.A.




        Alex Barnett specializes in class actions involving antitrust law violations, securities law violations,
consumer fraud, negligent product design and manufacture, wage and overtime disputes, civil rights
violations, and violation of environmental laws. He also handles mass tort litigation.

      Mr. Barnett has represented individuals injured by pharmaceutical products such as Redux and
Pondimin, Baycol, Serzone, and Vioxx. In addition, Mr. Barnett served as counsel for the cities of Boston,
Los Angeles, Philadelphia and San Francisco against the handgun industry and as counsel for the City of
Milwaukee in a case against the lead pigment industry.

       Mr. Barnett has served as a lecturer on class actions, serving as a Panel speaker at the First Annual
National Class Actions Symposium (Osgoode Hall Law School, Toronto, Canada) and the Third Annual
Class Actions for Non-Class-Action Lawyers - Growing Your Business by Understanding the Basics and
Recognizing Opportunities.

       Prior to entering private practice, Mr. Barnett served as the Executive Director of the International
Association of Jewish Lawyers and Jurists (“IAJLJ”), American Section, an organization dedicated to
promoting human rights and the rule of law. Before his tenure at the IAJLJ, Mr. Barnett served as the
Democratic Party nominee for the New York State Assembly in New York’s 17th Assembly District.




                                                                                                        23
Case 1:19-cv-22128-RS Document 127-4 Entered on FLSD Docket 05/21/2020 Page 25 of 27




                             TAMARAH P. PREVOST
                                                      ADMISSIONS
                                                         California

                                                      EDUCATION
                                                          Santa Clara University School of Law, J.D.

                                                             Simon Fraser University, B.A.




            Tamarah Prevost is an Associate at Cotchett, Pitre & McCarthy, LLP, practicing in a
    wide range of civil litigation areas including antitrust, consumer protection, employment law,
    elder abuse, false claims act litigation, and other complex civil matters.

           Ms. Prevost received her J.D. from Santa Clara University School of Law. While at Santa
    Clara, Ms. Prevost was involved in a variety of extracurricular activities. She was named the
    Best Oral Advocate in the Semi Final Round of Santa Clara Law’s Honors Moot Court
    Competition, and was published in the Santa Clara Journal of International Law. She received
    the CALI Award for her “Leadership for Lawyers” class and maintained a heavy involvement in
    the Women and Law Association, which included her planning a fundraiser to benefit victims of
    domestic violence. Ms. Prevost also served as a Judicial Extern for the Honorable Justice
    Nathan Mihara of the Sixth District Court of Appeal, California.

            Prior to law school, Ms. Prevost lived in Vancouver, British Columbia, and while there,
    obtained her Bachelor of Arts degree with First Class Honors from Simon Fraser University. She
    took a semester off during this time to live in Puerto Viejo, Costa Rica and volunteer at a non-
    profit organization committed to alleviating poverty for the indigenous population. While living
    in Vancouver, Ms. Prevost was also actively involved in the Rotary Club of New Westminster.

            Ms. Prevost is also involved in community activities, where she is Board of Directors –
    Director of Governance: Digital Moose Lounge, a non-profit organization that serves as the first
    point of contact for Canadians new to the Bay Area.




                                                                                                        24
Case 1:19-cv-22128-RS Document 127-4 Entered on FLSD Docket 05/21/2020 Page 26 of 27




                                     James G.B. Dallal
                                                  ADMISSIONS
                                                         California

                                                  EDUCATION
                                                      •   Law School: Hastings, J.D. cum laude,
                                                          Class of 2010. University of Paris II
                                                          Panthéon-Assas, LL.M. in European Law
                                                          avec mention bien, Class of 2010.

                                                      •   Undergrad: Rice University, B.A., Class of
                                                          2002.




       James Dallal is a Senior Associate at the firm and has worked for firms serving as lead class
      counsel on major national and international antitrust class action lawsuits for nearly a decade.

        He has extensive experience managing large cases and handling complex projects including
    organizing document review efforts; developing overall discovery strategy; coordinating expert
    discovery; preparing, defending, and taking depositions throughout the United States and
    internationally, including of Rule 30(b)(6) corporate designees, top-level executives, and expert
    economists; researching and drafting briefing on case-dispositive motions and class certification
    motions and briefs; drafting and negotiating settlement agreements; and developing a trial plan
    and preparing witnesses for presentation at trial. He played a major role as the primary associate
    for one of two lead class counsel firms in In re High-Tech Employees Antitrust Litigation, Case
    No. 11-cv-2509 (N.D. Cal.) and was the lead associate for sole lead class counsel in In re
    Capacitors Antitrust Litigation, Case No. 14-cv-3264 (N.D. Cal.). Both of these class actions
    were hard fought and lasted for several years, and each resulted in more than $400 million in
    settlements. He has been named to the Super Lawyer California Rising Stars List every year
    since 2017.
Case 1:19-cv-22128-RS Document 127-4 Entered on FLSD Docket 05/21/2020 Page 27 of 27




                                         Reid W. Gaa
                                                       ADMISSIONS
                                                            California


                                                       EDUCATION
                                                         •   University of California Hastings College
                                                             of the Law, J.D.

                                                         •   Santa Clara University, B.S.




       Reid Gaa is an Associate at CPM and focuses on antitrust and business fraud.
        He received his J.D. cum laude from the University of California, Hastings College of the
    Law. While attending Hastings, Mr. Gaa competed at the National Moot Court Competition,
    Chicago Bar Association Moot Court Competition, and Frank A. Schreck Gaming Law Moot
    Court Competition, advancing to the National Moot Court Competition’s final round in New
    York and receiving an award as co-author of the best brief at the Chicago Bar Association
    Competition. He also served as a member of the UC Hastings Moot Court Student Board and as
    a teaching assistant for the Legal Writing and Research Department. Prior to law school Mr. Gaa
    graduated cum laude from Santa Clara University where he received his B.S. in Political Science
    and participated in the Political Science Honors Program.
       Relevant to this action is his experience in: In re Automotive Parts Antitrust Litigation, Case
    No. 2:12-md-02311-MOB-MKM (MDL 2311) (E.D. Mich.); Capacitors, Case No. 3:14-cv-
    03264 (N.D. Cal.); and In re Generic Pharmaceuticals Pricing Antitrust Litigation, MDL No.
    2724 (E.D. Pa.).
